Citation Nr: 1105700	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-34 413	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable disability evaluation for 
degenerative joint disease of the lumbosacral spine, to include 
whether the reduction from 10 percent to 0 percent was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to August 
1984. 
 
This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida. 


FINDING OF FACT

In November 2010, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, St. Petersburg, that the 
appellant died in November 2010.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  Specifically, on November 2010, the Board was notified 
by the Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, that the appellant died in  November 2010.  As a 
matter of law, appellants' claims do not survive their deaths.  
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


